Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00752-CV

                          Marcus F. KASPAR and Deborah Kaspar,
                                       Appellants

                                               v.

                                    MS SERVICES, LLC,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Marcus F. Kaspar and Deborah Kaspar.

       SIGNED September 25, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice